                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


MAURICE RICHARDS, #668154,
ANDREW JOHN STREU, #950834,

                       Plaintiffs,

v.                                                             CASE NO. 2:20-CV-13447
                                                               HONORABLE SEAN F. COX

CHARLES EGELER RECEPTION
AND GUIDANCE CTR.,

                       Defendant.
                                            /

                          OPINION AND ORDER DISMISSING CASE

       Michigan prisoners Maurice Richards and Andrew John Streu (“Plaintiffs”) submitted an

unsigned joint civil rights complaint pursuant to 42 U.S.C. § 1983. In their complaint, they challenge

the prison conditions, particularly with respect to COVID-19, at the Charles Egeler Reception and

Guidance Center (“Center”) in Jackson, Michigan. Plaintiffs name the Center as the defendant in this

action and seek monetary damages, home confinement/tether, and immediate release from custody.

Neither Plaintiff paid the filing fee and administrative fee for this action, but Plaintiff Richards filed

a signed, but undated and incomplete application to proceed without prepaying fees or costs.

       The Court issued a deficiency order on May 18, 2021 requiring Plaintiffs to submit a signed

complaint and to submit either the required fees or properly completed applications to proceed without

prepayment of the filing fee within 30 days of the filing date of the order. The order provided that if

they did not do so, the case would be dismissed. In response to the Court’s order, Plaintiff Streu

submitted a notice indicting that he does not want to be a party to this action. Plaintiff Richards has
not responded to the Court’s order nor corrected the deficiencies.1 Accordingly, the Court DISMISSES

WITHOUT PREJUDICE this case as to Plaintiff Streu based upon his notice and as to Plaintiff

Richards based upon his failure to comply with the federal rules and the Court’s order. Should Plaintiff

Richards wish to pursue his claims, he must file a new civil rights action that complies with the

applicable filing requirements. This case is closed and will not be reopened.

       IT IS SO ORDERED.


                                      s/Sean F. Cox
                                      Sean F. Cox
                                      United States District Judge

Dated: July 8, 2021




         1
        Given Plaintiff Streu’s notice that he does not want to be a party to this action, Plaintiff
 Richards is responsible for the entire filing fee and administrative fee for this case.

                                                   2
